Citation Nr: 1446673	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-08 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased initial compensable evaluation for service-connected seborrheic dermatitis of the face and eyebrows.

2.  Entitlement to an increased initial compensable evaluation for service-connected tinea corporis of the axilla.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1972 to September 1976; August 1979 to August 1983; October 1992 to September 1997; July 1998 to January 1999; and March 2002 to March 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Salt Lake City, Utah Regional Office (RO), in which the Veteran was granted service-connection for seborrheic dermatitis of the face and eyebrows and tinea corporis of the axilla, both with a noncompensable evaluation effective April 1, 2007.  Jurisdiction of the Veteran's claim was subsequently transferred to the RO in Houston, Texas.  The Veteran filed a notice of disagreement (NOD) in January 2008.  A statement of the case (SOC) was provided on December 2009.  The Veteran perfected his appeal with the timely submission of a VA Form 9 on February 2010.

In his February 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  Thereafter, in an April 2013 written and signed statement, he withdrew that request.  As such, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2013).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.   Neither the Veteran nor the record has indicated that he is unemployable due to service-connected conditions, thus the Board finds that the issue of TDIU is not properly before it and this issue will not be addressed in this decision.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of an appeal of a June 2013 rating decision that denied entitlement to service connection for posttraumatic stress disorder (PTSD) been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that the Veteran filed a NOD for that rating decision, but has yet to receive a SOC. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).
  
Here, the Veteran was provided with a VA examination in December 2006 and March 2009.  The VA examination done in December of 2006 revealed evidence of seborrheic dermatitis on the face and in the eyebrows with crusting and exfoliation.  There was no evidence of ulceration, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texttire, and limitation of motion.  The examiner reported that the skin condition affects 0.01 percent of exposed area and 0.001 percent of total body area.  The examiner reported that the Veteran has not received any treatment for the skin condition.  The examiner diagnosed seborrheic dermatitis of the face arid eyebrows.

The December 2006 VA examination also revealed evidence of a fungal infection
under the left axilla.  The examiner reported there was evidence of exfoliation and crusting.  There was no evidence of ulceration, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture, and limitation of motion.  The examiner reported that this skin condition affects 0 percent of exposed area and 0.01 percent of total body area.  The examiner reported that the Veteran has not received any treatment for this skin condition at that time.  Diagnosis was tinea corporis of the axilla.

A VA examination done in March of 2009 noted complaints of episodes of scaling and peeling of the skin of the scalp on the occipital and frontal area and on the eyebrows where it itches.  Symptoms are controlled with topical medications which include shampoo.  The examiner noted scaling and thickening of the skin in the occipital area when examining the scalp and also scaling in the eyebrows.  Addendum to the March 2009 examination noted that the exposed area involved was 3 percent and the entire body area involved was 2 percent. 

The March 2009 VA examination also noted complaints of year round itching and scaly rash under the armpits and anterior chest wall that had spread to the groin.  It was noted that the Veteran continued to use topical medication to treat the symptoms.  The examiner found an erythematous, macular rash, with scratch marks and bleeding nail marks of the axilla, chest, and groin area.  No papules or
pustules were seen.  Addendum to the examination confirmed that the Veteran had tinea corporis involving 5 percent of the total body and 1 percent of the exposed area.

Although the December 2006 and March 2009 VA examinations were adequate at their respective times, their contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled.  In the February 2010 VA Form 9, it was indicated that the Veteran's conditions had both worsened, causing greater pain and embarrassment.  Additionally, the Veteran contended that the itching had now spread to his forearms, a complaint that was not present at the time of the two previous VA examinations.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2013).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  Here, in addition to the Veteran's complaints of worsening symptoms, the Board notes that the last VA examination is over five years old.  As such, the Veteran should be afforded a new VA examination in order to ascertain the current level of severity of his service-connected seborrheic dermatitis of the face and eyebrows and tinea corporis of the axilla.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:


1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Provide the Veteran an appropriate VA examination to determine the current severity of the Veteran's seborrheic dermatitis of the face and eyebrows and tinea corporis of the axilla. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner should take account of the Veteran's lay statements, to include such statements describing worsening of symptoms of pain to include the itching spreading to his arms.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2013). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, the claims must be readjudicated. If any of the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



